Detailed Action

Acknowledgements 


1.   	This communication is in response to the original Application No. 16/184,857       filed on 11/8/2018.
2. 	Claim(s) 1-11 and 21-28 are currently pending and have been fully examined.

3.	Claim(s) 12-20 have been cancelled by the Applicant.

4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101

6.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

7.	Claim(s) 1-11 and 21-28 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court 
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In accordance with the framework, we first determine what concept the claim is “directed to.”  See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”). For example, concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, Appeal 2018-002948 Application 13/009,053 594-95 (1978)); and mental processes (Gottschalkv. Benson, 409 U.S. 63, 69 (1972)).
Specifically, claim(s) 1-11 and 21-28 are directed toward at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), without significantly more.  In accordance with the 2019 PEG, the rationale for this determination is explained below.
Step 1 Statutory Categories (streamlined analysis):

(1) process; 
(2) machine; 
(3) manufacture; 
(4) composition of matter. 
Step 1:
Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
Representative claim 21 is directed toward a method, which is a statutory category of invention.
Representative claim 28 is directed toward an article of manufacture, which is a statutory category of invention.
The claim(s) recite(s) the mental process of storing card information using encryption protocols which is an “abstract idea,” without significantly more.

Revised Step 2A; Prong One of Two Prong Inquiry:
Although claim 1 recite a method/apparatus that falls within one of the four patentable categories of 35 U.S.C. § 101, the Supreme Court has "long held that this provision contains an important implicit exception" that "[l]aws of nature, natural 
"First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts" of "laws of nature, natural phenomena, and abstract ideas." Alice Corp. v. CLS Bank int'l, 134 S. Ct. 2347, 2355 (2014). "The inquiry often is whether the claims are directed to 'a specific means or method' for improving technology or whether they are simply directed to an abstract end-result."  To determine if the claim “recites” and “abstract idea,” the Examiner identifies the specific limitations in the claim under examination the Examiner believes recites an “abstract idea” and determines whether the identified limitation(s) fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG.  
The grouping of abstract ideas, as recited in the 2019 PEG, comprises: 
Mathematical Concepts/Formulas;
mathematical relationships;
a mathematical formula or equation;
a mathematical calculation;
formula;
Mental Processes; and 
concepts performed by the human mind or by pen and paper (e.g. observation, evaluation, judgement, opinion);
(3) Certain Methods of Organizing Human Activity (e.g. fundamental economic practice);
a. fundamental economic principles or practices (e.g. hedging, insurance, mitigating risk);
b. commercial or legal interactions (e.g. contracts, legal obligations, business relations, advertising;
	c. managing personal behavior or relationships;
d. interactions between people (e.g. social activities, teaching);
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites an abstract idea (note: abstract idea is highlighted bold);
As to claim 1:
A system, comprising:
a non-transitory memory storing a card storage handler for a user and comprising a first card number and a public key associated with the card storage handler, wherein the non-transitory memory further stores a plurality of card storage handlers associated with a plurality of users; and
one or more hardware processors configured to execute instructions to cause the system to perform operations comprising:
receiving, from a service provider, a request to add a card to the card storage handler, 
wherein the request includes the public key, a first status identifier, and at least a portion of the first card number, and 
wherein the request is transmitted to the system in response to the card being added as a payment method for the user with the service provider;
determining the card storage handler for the user based on the public key; and 
storing the first status identifier and a service provider identifier for the service provider with the first card number in the card storage handler, 
wherein the first status identifier and the service provider identifier indicate that the first card number is being stored with the service provider.
Determine whether the identified specific limitation(s) falls within at least one of the groupings of abstract ideas enumerated in 2019 PEG;
Claim Analysis:
The claim recites the limitation(s), “storing…receiving…determining…storing….”  Thus the limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting, “hardware processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the, “hardware processors” language, the claim encompasses the user manually processing information.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
The Examiner identifies that the Applicant’s claim limitations full under 2019 PEG group(s) of abstract idea is/are: (1) Mathematical Concepts; (2) Mental Processes; 
Because the claim(s) are directed to a mental process of storing card information using encryption protocols, it is an abstract idea.  Since the identified limitations(s) fall within any of the groupings of abstract ides enumerated in the 2019 PEG, the analysis should proceed to Revised Step 2A, Prong Two.
	We must now examine the elements of the claim to determine whether it contains an “inventive concept” sufficient to “transform” the claimed abstract idea into a patent 

Revised Step 2A, Prong Two of Two Prong Inquiry:
The Examiner then makes a determination if there are there any additional element(s) or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  Therefore, the additional element(s) or a combination of elements, recited in the claim, is beyond the judicial exception(s), and
	Does the claim recite additional elements that integrate the judicial exception into a “practical application” of the exception?  Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  

Claim Analysis:
Identifying the specific limitation(s) in the claim that recites additional element(s) or a combination of elements;
As to claim 1:
A system, comprising:
a non-transitory memory storing a card storage handler for a user and comprising a first card number and a public key associated with the card storage handler, wherein the non-transitory memory further stores a plurality of card storage handlers associated with a plurality of users; and
one or more hardware processors configured to execute instructions to cause the system to perform operations comprising:
receiving, from a service provider, a request to add a card to the card storage handler, 
wherein the request includes the public key, a first status identifier, and at least a portion of the first card number, and 
wherein the request is transmitted to the system in response to the card being added as a payment method for the user with the service provider;
determining the card storage handler for the user based on the public key; and 
storing the first status identifier and a service provider identifier for the service provider with the first card number in the card storage handler, 
wherein the first status identifier and the service provider identifier indicate that the first card number is being stored with the service provider.
Does the claim as a whole integrates the mental process into a practical application?

	Examples of limitations that are indicative of integration into a practical application:


Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition;

Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 

Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception;
The Examiner considers whether the claimed invention pertains to an improvement in:
(1) The functioning of the computer itself; or 
(2) Any other technology or technical field.  
This is also referred to as a technological solution to a technological problem.  
	Determine, by the Examiner, that there is a technical explanation as to how to implement the invention in the Specification and the claim itself reflects the improvement in technology.  In determining to identify the “improvement” the Examiner searches both: 
The Specification; and 
The Claims;
Specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  For example, the Specification could identify a technical problem and explain how the Specification provides a technical solution.
	As to the claims, after the Examiner has consulted the Specification and determined the disclosed invention pertains to an improvement in technology, the claim must be evaluated to ensure the claim itself reflects the improvement in technology.  It must be determined whether the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.
	Under a “particular machine” consideration, a claim limitation can integrate a judicial exception by implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
This consideration is discussed in MPEP 2106.05(b).
A claim to add a generic computer or generic computer components and asserts that the claim integrates a judicial exception because the generic computer is 'specially programmed, or is a 'particular machine, the Examiner should look at whether the added elements integrate the judicial exception.  Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.
particular transformation” consideration, a claim limitation can integrate a judicial exception by effecting a transformation or reduction of a particular article to a different state or thing.  This consideration is discussed in MPEP 2106.05(c).
	Under “other meaningful limitations” consideration, a claim limitation can integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  This consideration is discussed in MPEP 2106.05(e).
Examples of limitations that are “NOT” indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);

Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

Result of Claim Analysis:
The claim recites the additional element(s): hardware processor; the “hardware processor” in the step(s) is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate 
Thus the exception is not integrated into a “practical application,” then the claim is “directed to” the exception, proceed to Step 2B.

Analysis Step 2B:
Because we determine the claims are directed to an abstract idea, we analyze the claims under step 2B of Alice to determine if there are additional limitations that individually, or as an ordered combination, ensure the claims amount to "significantly more" than the abstract idea.  Alice, 134 S. Ct. at 2355 (citing Mayo, 566 U.S. at 76-77)).  Does the claim provide an inventive concept i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception (e.g. abstract idea) in the claim?
Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.

Step 2B includes evaluation of the same considerations as revised Step 2A Prong Two, plus two additional considerations: 
whether the additional elements amount to significantly more than the exception itself;

Claim Analysis:

As to claim 1:
A system, comprising:
a non-transitory memory storing a card storage handler for a user and comprising a first card number and a public key associated with the card storage handler, wherein the non-transitory memory further stores a plurality of card storage handlers associated with a plurality of users; and
one or more hardware processors configured to execute instructions to cause the system to perform operations comprising:
receiving, from a service provider, a request to add a card to the card storage handler, 
wherein the request includes the public key, a first status identifier, and at least a portion of the first card number, and 
wherein the request is transmitted to the system in response to the card being added as a payment method for the user with the service provider;
determining the card storage handler for the user based on the public key; and 
storing the first status identifier and a service provider identifier for the service provider with the first card number in the card storage handler, 
wherein the first status identifier and the service provider identifier indicate that the first card number is being stored with the service provider.

Claim Analysis Result:

abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology.  

The additional elements of claim(s) 1 do not change the analysis as claim(s) 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because alone, the elements do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 taken together, as an ordered combination, as a whole, also do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 include:
storing the first status identifier and a service provider identifier for the service provider with the first card number in the card storage handler, 
Applicant’s “additional elements” disclose generic computer components performing generic computer functions which alone, do not amount to significantly more than the judicial exception.  Within claim(s) 1, they are recited at a high level of generality and are functioning and processing instructions in a conventional manner known in the industry.  Courts have held computer-implemented processes not to be significantly more than an “abstract idea” (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an “abstract idea,” such as an idea that could be done by human analog (i.e. by hand or abstract idea,” to perform functions, such as “storing…receiving…determining…storing…,” which are well-understood and conventional to the industry. Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology. 
Their collective functions merely provide conventional computer implementation as the Specification, which merely indicate generic and conventional computing components, used as a tool to implement the “abstract idea, without specifically identifying improvements to the technology utilized, rather indicating technology is merely utilized as a tool to implement the “abstract idea.”
Applicant’s limitations are represent instructions for the “abstract idea” and/or insignificant post-solution activity.  Moreover, these limitations do not constitute significantly more because they are simply an attempt to limit the “abstract idea” to a particular technological environment.  Viewing these limitations in combination with the elements that set forth the “abstract idea,” the claim(s) 1 merely instruct the process of 
“storing…receiving…determining…storing,” which are instructions to implement the “abstract idea.”   
abstract idea” do not appear to be sufficiently supported by the required algorithm(s) necessary to carry out their claimed function in a specific, limiting manner, thereby indicating a high level or preemption. 
Conclusion 
	Thus, when all of the limitations of the claims are considered, both individually and as an ordered combination as outlined above, the Examiner concludes that the claim is not directed to a patent-eligible subject matter under 35 USC 101 because it does not amount to significantly more than the “abstract idea.”
Additionally, the Examiner would additionally point out the following:
“The method claims do not, for example, purport to improve the functioning of the computer itself. See ibid. (“There is no specific or limiting recitation of . . . improved computer technology . . . ”); Brief for United States as Amicus Curiae 28–30. Nor do they effect an improvement in any other technology or technical field. See, e.g., Diehr, 450 U. S., at 177–178. Instead, the claims at issue amount to “nothing significantly more” than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.”

Also, the Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is used merely in its ordinary capacity of routine computerization of bookkeeping functions are not tied to a technological advance.”   “Furthermore, merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea (math) to another abstract idea . . . does not FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).”
	Also, the Examiner would like to point out that “an inventive concept that transforms the “abstract idea” into a patent-eligible invention must be significantly more than the “abstract idea” itself, and cannot simply be an instruction to implement or apply the “abstract idea” on a computer.”
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim(s) 21 and 28 contains similar language or like deficiencies found in claim 1. 
	Dependent claim(s) 2-11 and 22-27 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



As to claim 6, Applicant recites, “wherein each of the plurality of card storage handlers are uniquely associated with one of a plurality of public keys for each of the plurality of users.”  However, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “wherein each of the plurality of card storage handlers are uniquely associated with one of a plurality of public keys for each of the plurality of users” works.  Therefore, claim 6 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “wherein each of the plurality of card storage handlers are uniquely associated with one of a plurality of public keys for each of the plurality of users” is to be performed.1   One of ordinary skill in the art would have reasonably concluded that the wherein each of the plurality of card storage handlers are uniquely associated with one of a plurality of public keys for each of the plurality of users.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “wherein each of the plurality of card storage handlers are uniquely associated with one of a plurality of public keys for each of the plurality of users” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”2  
As to claim 11, Applicant recites, “in response to a device associated with the public key navigating to an interface associated with the service provider, determining the risk score based on the navigating by the device;” however, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “in response to a device associated with the public key navigating to an interface associated with the service provider, determining the risk score based on the navigating by the device” works.  Therefore, claim 11 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “in response to a device associated with the public key navigating to an interface associated with the service provider, determining the risk score based on the navigating by the device” is to be performed.3   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “in response to a device associated with the public key navigating to an interface associated with the service provider, determining the risk score based on the navigating by the device.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “in response to a device associated with the public key navigating to an interface associated with the service provider, determining the risk score based on the navigating by the device” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”4  




Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 11, the scope of the claim is unclear as Applicant recites:
in response to a device associated with the public key navigating to an interface associated with the service provider, determining the risk score based on the navigating by the device; and
displaying a trusted service provider icon in the interface on the device based on the risk score.
Applicant’s claim is directed to hardware processer of a system.  Therefore, what a “device” navigates/displays is beyond the scope of the claim.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.5


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim(s) 1-11 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,590,197) (“Chen”).
As to Claim 1:
Chen teaches substantially as claimed:
a non-transitory memory storing a card storage handler for a user and comprising a first card number and a public key associated with the card storage handler (Abstract, (Col. 3, lines 30-67); (Col. 4, lines 1-67));
As to, wherein the non-transitory memory further stores a plurality of card storage handlers associated with a plurality of users; and; the Examiner does not give patentable weight for nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional 6
As to:
one or more hardware processors configured to execute instructions to cause the system to perform operations comprising: receiving, from a service provider, a request to add a card to the card storage handler, wherein the request includes the public key, a first status identifier, and at least a portion of the first card number, and wherein the request is transmitted to the system in response to the card being added as a payment method for the user with the service provider; determining the card storage handler for the user based on the public key; and storing the first status identifier and a service provider identifier for the service provider with the first card number in the card storage handler, wherein the first status identifier and the service provider identifier indicate that the first card number is being stored with the service provider.
In light of Applicant’s choice to pursue method claims, Applicants are also reminded that functional recitations using the word "for," "configured to," or other functional terms have been considered but are not given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered. However a recitation of the intended use in a method claim must result in a structural difference between the claimed method and the prior art in order to patentably distinguish the claimed method from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. Unless expressly noted otherwise by the Examiner, the claim interpretation principles in this paragraph apply to all examined claims currently pending.7 MPEP 2103 I C; MPEP 2114 and Ex parte Masham, 2 

As to Claim(s) 2 and 22:
Chen teaches:
receiving a request to establish the card storage handler (Col. 6, lines 10-67);
receiving the public key for the card storage handler (Abstract, (Col. 4, lines 1-67); (Col. 5, lines 1-67));
As to, “wherein the request to establish the card storage handler is received in response to a device associated with the card storage handler downloading and executing an application associated with the system; and” the Examiner does not give patentable weight for nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated.8 
As to, “wherein the request to establish the card storage handler is received in response to a device associated with the card storage handler downloading and executing an application associated with the system; and” the Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method step and thus, will not differentiate the claims from the prior art. See Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965) ("A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities."); MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the following discussion  in  Ex Parte Forsyth,9 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim such as those before us cannot be both method and apparatus. It must be clear from its wording that it is drawn to one or the other of these mutually exclusive statutory classes of invention. A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities. The Patent Act of 1952 did not abolish the then existing different classes of invention. It reaffirmed the same by Section 101 of USC 35. 10  

MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);

As to claim(s) 3 and 23:
As to, wherein the public key is associated with a private key stored by the device, wherein the public key is used for encryption of data records for the card storage handler, and wherein the private key is used for decryption of the data records encrypted by the public key; the Examiner does not give patentable weight for nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated.11 
As to, wherein the public key is associated with a private key stored by the device, wherein the public key is used for encryption of data records for the card storage handler, and wherein the private key is used for decryption of the data records encrypted by the public key; the Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method step and thus, will not differentiate the claims from the prior art. See Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965) ("A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities."); MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the following discussion  in  Ex Parte Forsyth,12 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim such as those before us cannot be both method and apparatus. It must be clear from its wording that it is drawn to one or the other of these mutually exclusive statutory classes of invention. A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities. The Patent Act of 1952 did not abolish the then existing different classes of invention. It reaffirmed the same by Section 101 of USC 35. 13  

MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);

As to claim(s) 4 and 24:
Chen teaches:
receiving a record request for a record of the first status identifier and the service provider identifier stored with the first card number in the card storage handler (Col. 6, lines 10-67);
encrypting the record using the public key (Col. 6, lines 25-67); and 
transmitting the encrypted record to the device (Col. 6, lines 25-67);

As to claim(s) 5 and 25:
Chen teaches:
generating an account for the card storage handler using the public key (Col. 5, lines 40-67);
receiving payment information for the account, wherein the payment information (Col. 5, lines 40-67);
comprises at least the first card number (Col. 5, liens 40-67); and
associating the payment information with the public key (Col. 5, lines 40-67);



As to claim(s) 6 and 26:
As to, wherein each of the plurality of card storage handlers are uniquely associated with one of a plurality of public keys for each of the plurality of users, the Examiner does not give patentable weight for nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated.14 
As to, wherein each of the plurality of card storage handlers are uniquely associated with one of a plurality of public keys for each of the plurality of users, the Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method step and thus, will not differentiate the claims from the prior art. See Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965) ("A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities."); MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is 
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the following discussion  in  Ex Parte Forsyth,15 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim such as those before us cannot be both method and apparatus. It must be clear from its wording that it is drawn to one or the other of these mutually exclusive statutory classes of invention. A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities. The Patent Act of 1952 did not abolish the then existing different classes of invention. It reaffirmed the same by Section 101 of USC 35. 16  

MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);






	
As to claim 7:
Chen teaches:
receiving a removal update of the first card number by the service provider; and updating the first status identifier for the service provider identifier and the first card number in the card storage handler based on the removal update (Abstract, (Col. 4, lines 1-67); (Col. 5, lines 1-67));
As to claim(s) 8 and 27:
Chen teaches:
receiving a removal request of the first card number with the service provider through the card storage handler; and (Abstract, (Col. 4, lines 1-67); (Col. 5, lines 1-67));
transmitting the removal request to the service provider, (Abstract, (Col. 4, lines 1-67); (Col. 5, lines 1-67));
As to, “wherein the removal request causes the first card number to be removed as the payment method with the service provider;” the Examiner does not give patentable weight for nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated.17 
As to, “wherein the removal request causes the first card number to be removed as the payment method with the service provider;” the Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method 
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the following discussion  in  Ex Parte Forsyth,18 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim such as those before us cannot be both method and apparatus. It must be clear from its wording that it is drawn to one or the other of these mutually exclusive statutory classes of invention. A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities. The Patent Act of 1952 did not abolish the then existing different classes of invention. It reaffirmed the same by Section 101 of USC 35. 19  

MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);

As to claim 9:
Chen teaches:
receiving a second status identifier associated with the second card number, (Abstract, (Col. 4, lines 1-67); (Col. 5, lines 1-67));
updating the card storage handler based on the second status identifier (Abstract, (Col. 4, lines 1-67); (Col. 5, lines 1-67));
As to, wherein the card storage handler comprises a plurality of card numbers including the first card number and a second card number, and…wherein the second status identifier comprises one of a storage indicator of the card number or a deletion indicator of the card number; and the Examiner does not give patentable weight for nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated.20 

As to claim 10:
Chen teaches:
determining a risk score for the service provider based on digital certificates from a certificate authority, a fraud reputation for the service provider, and transaction fraud history by the service provider with the system; and (Abstract, (Col. 4, lines 1-67); (Col. 5, lines 1-67));
authorizing the service provider for participation with the system for the card storage handler (Abstract, (Col. 4, lines 1-67); (Col. 5, lines 1-67));
As to, wherein the first status identifier and the service provider identifier are stored for the service provider in the system in response to the authorizing the service provider  the Examiner does not give patentable weight for nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated.21 
As to claim 11:
Chen teaches:
in response to a device associated with the public key navigating to an interface associated with the service provider, determining the risk score based on the navigating by the device (Abstract, (Col. 4, lines 1-67); (Col. 5, lines 1-67)); and
displaying a trusted service provider icon in the interface on the device based on the risk score Abstract, (Col. 4, lines 1-67); (Col. 5, lines 1-67));
As to claim(s) 21 and 28:
Chen teaches:
receiving, by a system from a service provider, a request to add a card to a card storage handler for a user (Abstract, (Col. 4, lines 1-67); (Col. 5, lines 1-67));
As to:
wherein the system stores the card storage handler comprising a first card number and a public key associated with the card storage handler, 
wherein the system further stores a plurality of card storage handlers associated with a plurality of users, 
wherein the request includes the public key, a first status identifier, and at least a portion of the first card number, and 
wherein the request is transmitted to the system in response to the card being added as a payment method for the user with the service provider;
the Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method step and thus, will not differentiate the claims from the prior art. See Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965) ("A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities."); MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the Ex Parte Forsyth,22 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim such as those before us cannot be both method and apparatus. It must be clear from its wording that it is drawn to one or the other of these mutually exclusive statutory classes of invention. A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities. The Patent Act of 1952 did not abolish the then existing different classes of invention. It reaffirmed the same by Section 101 of USC 35. 23  

MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);
determining the card storage handler for the user based on the public key; (Abstract, (Col. 4, lines 1-67); (Col. 5, lines 1-67));  and 
storing the first status identifier and a service provider identifier for the service provider with the first card number in the card storage handler, (Abstract, (Col. 4, lines 1-67); (Col. 5, lines 1-67));
As to, wherein the first status identifier and the service provider identifier indicate that the first card number is being stored with the service provider, the Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method step and thus, will not differentiate the claims from the prior art. See Ex parte 
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the following discussion  in  Ex Parte Forsyth,24 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim such as those before us cannot be both method and apparatus. It must be clear from its wording that it is drawn to one or the other of these mutually exclusive statutory classes of invention. A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities. The Patent Act of 1952 did not abolish the then existing different classes of invention. It reaffirmed the same by Section 101 of USC 35. 25  

In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);

Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to 

Applicant’s disclosure.  Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mr. Dante Ravetti whose telephone number is (571) 270-3609. The examiner can normally be reached on Monday - Thursday 9:00am-5:00pm.

If attempts to reach examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4609.

Information regarding the status of an application may be obtained from

the Patent Application Information Retrieval (PAIR) system. Status information

for published applications may be obtained from either Private PAIR or Public

PAIR. Status information for unpublished applications is available through

Private PAIR only. For more information about the PAIR system see

http://pair-direct5yspto.gov. Should you have questions on access to the private

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866)

217-9197. If you would like assistance from a USPTO Customer Service



9199 (IN USA or CANADA) or 1 -(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        3/20/2021



	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        2 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        3 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        4 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        5 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        6 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
        
        7 In re Gulack, 703 F. 2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight);
        
        8 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
        
        9 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        10 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
positively recited
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.
        
        11 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
        
        12 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        13 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
positively recited
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.
        
        14 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
        
        15 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        16 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
positively recited
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.
        
        17 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
        
        18 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        19 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
positively recited
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.
        
        20 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
        
        21 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
        
        22 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        23 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
positively recited
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.
        
        24 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        25 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
positively recited
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.